Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787).
Regarding claim 1, Mizrahi discloses “an apparatus” (fig.9A-B and fig.10) “for welding composite thermoplastic materials” (fig.9B and 10 show welding composite thermoplastic materials 12), the apparatus comprising:
 “a welding member” (electrodes 42 and 42’) “configured to receive the composite thermoplastic materials there at” (fig.1, 30 includes the composite thermoplastic materials.  Para.0028 and 0043 discuss about the polymeric materials such as thermoplastic polymer and a elastomeric polymer); and
“a controller” (para.0084, i.e., on or more controllers 66) “for controlling a temperature by which composite thermoplastic materials received at the welding member are heated by the welding member so as to weld the composite thermoplastic material together” (para.0084, i.e., one or more controllers 66 such as a weld controller for controlling the power to the weld electrodes, the current through the weld electrodes, the weld time), “the controller being configured to provide a plurality of heating cycles during which the composite thermoplastic materials are welded” (para.0084, i.e., one or more controllers 66 such as a weld controller for controlling the power to the weld electrodes, the current through the weld electrodes, the weld time. Para.0026, i.e.,  welding method may include an initial processing condition which includes one ore more conditions that are predetermined (e.g., the weld pressure, the weld current, the weld voltage, and the like), and one ore more conditions that are not predetermined (e.g., the weld time, or the number of weld cycles) … the method may include … automatically setting the weld time or number of weld cycles based on the information from the comparing step. Para.0089-0091, para.0093, para.0105-0106, 0109, 0111-0112 and 0116-0117 also discuss about control the weld cycles).
Mizrahi is silent regarding a welding member configured to apply heat directly thereto by thermal conduction; by the welding member so as to weld the composite thermoplastic materials together.
Henry teaches “a welding member configured to apply heat directly thereto by thermal conduction; and composite thermoplastic materials received at the welding member are heated by the welding member so as to weld the composite thermoplastic materials together” (20 and para.0008, i.e., heated bar.  Pressure is applied after the heating step to compress the partially melted thermoplastic layers together and para.0029, i.e., both bars 20, 22 are able to be rapidly heated. Examiner noted that Henry’s apparatus is capable of melting thermoplastic materials). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizrahi with Henry, by replacing Mizrahi’s welding member with Henry’s welding member, to perform different type of task (abstract) as taught by Henry.
Regarding claim 15, Mizrahi discloses “the welding member comprises heating bars” (Mizrahi, electrodes 42 and 42’), wherein “welding occurs by heating one of the bars above the composite thermoplastic and another of the bars is below the composite thermoplastic materials, and the bars are heated according to the same heating cycles” (fig.9B shows the one of heating bars 42’ above the composite thermoplastic 12 and another one of the heating bars 42 below the composite thermoplastic 12. Para.0026, i.e.,  welding method may include an initial processing condition which includes one or more conditions that are predetermined (e.g., the weld pressure, the weld current, the weld voltage, and the like), and one ore more conditions that are not predetermined (e.g., the weld time, or the number of weld cycles) … the method may include … automatically setting the weld time or number of weld cycles based on the information from the comparing step. Para.0089-0091, para.0093, para.0105-0106, 0109, 0111-0112 and 0116-0117 also discuss about control the weld cycles. Please noted that weld cycle is repeated), wherein “the heating bars are arranged to weld the composite thermoplastic materials together in a line extending across a length thereof from one side to another” (Henry, 20 and 22. An imaginary line extending across a length thereof from one side to another of the heating bars 20 and 22).
Regarding claim 17, modified Mizrahi discloses “the heating bars heat when an electric current is directed through the heating bars” (Henry, 20 and 22 and Claim 12, i.e., passing an electric current through a heating element in the one or both of the upper and lower 
welding bars for the first period of time.).
 Regarding claim 19, modified Mizrahi discloses “the heating bars are connected in series” (Henry, heating bars 20 and 22’ are pressed against the workpiece 30 the connection between heating bars 20 and 22’ are connected in series).



 Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Shibata et al. (US 8,101,040)
 	Regarding claim 20, modified Mizrahi discloses “the apparatus comprises heating bars connected in a configuration such that wiring in the event of a short between the heating bars at least does not result in a short circuit of a power supply” (Mizrahi, figs.9-10 shows the electrodes are configured to move up and down such that during the short circuit (fig.10, no connection between electrode and workpiece) refers to the short circuit that does not result short circuit of a power supply (fig.10 shows current (i.e., arrow) flow through the electrode)). 
 	Mizrahi is silent regarding wiring in the event of a short as a result of contact between the heating bars. 
 	Shibata et al. teaches wiring in the event of a short as a result of contact between the heating bars (Shibata et al., fig.5A shows the wire in contact between the heating bars). It would be obvious that in invent of a short between the heating bars (i.e., fig.10 when electrode are separate from workpiece) and the wire still in contact and power supply still in operation.  
Regarding claim 21, modified Mizrahi discloses “the heating bars are connected by a wire connecting opposite sides” (Shibata et al., fig.10 shows the heating bars NP and PP are connected a wire connecting opposite side).



 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Taniguchi et al. (US 2014/0305912).
 	Regarding claim 2, modified Mizrahi discloses all the features of claim limitations as set forth above except for the controller is configured to provide a plurality of heating cycles that each comprise a heating period, during which the composite thermoplastic materials are heated, and a dwell period, during which no heating (or less heating) occurs.
 	Taniguchi et al. teaches “the controller” (para.0071, i.e., a welding current controller that can control the pressure and welding current appropriately during welding) is “configured to provide a plurality of heating cycles that each comprise a heating period, during which the composite thermoplastic materials are heated by thermal conduction, and a dwell period, during which no heating (or less heating)” (Mizrahi, fig.2 shows a welding cycle comprises a heating period (i.e., first welding step or main welding), a dwell period (i.e., cooling step (A).  Para.0013-0014 discuss about plurality of welding cycles. Shibata et al., shows heated by thermal conduction). Mizrahi teaches a spot welding apparatus. Taniguchi et al. teaches a spot welding apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Taniguchi et al., by modifying Mizrahi’s welding cycle according to Taniguchi et al.’s welding cycle, to improve the strength of a joint manufactured by resistance spot welding  and reducing the concentration of stress by suppressing hardening or softening of a nugget or a heat affected zone. 
 	Regarding claim 3, modified Mizrahi discloses “the respective durations of each heating and dwell period, as well as the degree of heating in each heating period, can be adapted to suit composite thermoplastic materials” (Taniguchi, fig.2 shows a welding cycle comprises a heating period (i.e., first welding step or main welding), a dwell period (i.e., cooling step (A) such that Taniguchi’s welding for the steel sheet is also capable of weld Mizrahi’s thermoplastic materials).


 	Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Ryudo et al. (US 5,852,273)
 	Regarding claim 4, modified Mizrahi discloses “welding cycle during which the composite thermoplastic materials comprising materials are heated to a temperature and the composite thermoplastic materials having a first polymer component and a second polymer component” (Mizrahi, fig.1, 30 includes the composite thermoplastic materials.  Para.0028 and 0043 discuss about the polymeric materials such as thermoplastic polymer and a elastomeric polymer).
 	Ryudo et al. teaches “the controller” (5) “is configured to provide a plurality of heating cycles that comprise one or more heating cycles” (fig.5) “during which the materials are heated from a first temperature that is equivalent to a melting point of a component of the materials, to a second temperature that is equivalent to a melting point of a second component of the materials” (fig.1 shows the two pieces of workpieces. Fig.5 show workpieces can be heated to different temperatures at different welding cycles so that the workpiece can be at melting point in order to weld the workpieces together. Please noted that “substantially equivalent” is considered as relative term), wherein “at the second temperature the welding is completed” (it would be obvious that the welding temperature increases from a first level to a second level (final temperature or higher temperature) in order to weld the workpiece(s)). The combination of Mizrahi and Ryudo et al. would meet the claim limitation of “the controller is configured to provide a plurality of heating cycles that comprise one or more heating cycles during which the composite thermoplastic materials are heated from a first temperature that is substantially equivalent to a melting point of a first polymer component of the composite thermoplastic materials, to a second temperature that is substantially equivalent to a melting point of a second polymer component of the composite thermoplastic materials” because Mizrahi teaches controller controls spot welding cycles from a low temperature to a high temperature for the workpieces. Ryudo et al. teaches the workpiece comprising the thermoplastic materials having a first polymer and a second polymer. Mizrahi teaches a spot welding apparatus. Ryudo et al. teaches a spot welding apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Ryudo et al., by modifying Mizrahi’s welding cycle according to Ryudo et al.’s welding cycle, to improve welding quality and long life of welding electrodes (col.1a at lines 45-54) as taught by Ryudo et al. 
 	Regarding claim 7, modified Mizrahi discloses “the composite thermoplastic materials is heated from the first temperature to the second temperature in a stepwise or pulsed manner” (Ryudo et al., annotated fig.5).
 	Regarding claim 8, modified Mizrahi discloses “the controller is configured to rapidly heat the composite thermoplastic materials to the first temperature” (Ryudo et al., annotated fig.5).
 	Regarding claim 9, modified Mizrahi discloses “the controller is configured to slowly heat the composite thermoplastic materials from the first temperature to the second temperature over a plurality of heating cycles” (Ryudo et al., annotated fig.5. Please noted that the process can be repeated).
 	


 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as evidenced by Rudnik (Homopolymer) [NPL] and Colson (Melting temperatures of Copolymers) [NPL].
 	Regarding claim 5, modified Mizrahi discloses “the first polymer component has the lowest melting point of all polymers in the composite thermoplastic materials” (Mizrahi, para.0043, i.e., the polymer may include homopolymer, a copolymer …, or any combination thereof. Thus, examiner can select the homopolymer as the first polymer and copolymer as the second polymer). 
 	Rudnik teaches homopolymer has the melting point 180°C. 
 	Colson teaches copolymer has the melting point 532-580°K (about 258.85°C-306.85°C).
 	Regarding claim 6, modified Mizrahi discloses “the second polymer component has the highest melting point of all polymers in the composite thermoplastic materials” (Mizrahi, para.0043, i.e., the polymer may include homopolymer, a copolymer …, or any combination thereof. Thus, examiner can select the homopolymer as the first polymer and copolymer as the second polymer).
 	Rudnik teaches homopolymer has the melting point 180°C. 
 	Colson teaches copolymer has the melting point 532-580°K (about 258.85°C-306.85°C). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Mizrahi with Colson, by replacing Mizrahi’s thermoplastic materials with Becker’s thermoplastic materials, to provide desired type of copolymer. 



 	Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Becker (US 4,037,073) 
Regarding claim 10, modified Mizrahi discloses “the welding member configured to receive and clamp the composite thermoplastic materials comprising workpiece therebetween, wherein “the clamping members hold without compressive deformation of the composite thermoplastic materials” (Shibata et al., fig.5A shows the clamping members NP and PP configured to receive and clamp the thermoplastic materials therebetween).
Modified Mizrahi is silent regarding the welding member comprises clamping members, the clamping members being configured to receive and clamp the workpiece.
 Becker teaches “the welding member comprises clamping members, the clamping members being configured to receive and clamp the workpiece there between” (annotated fig.4). Mizrahi teaches spot welding apparatus. Becker teaches spot welding apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Becker, by replacing Mizrahi’s welding member with Becker’s welding member having clamps and electrodes, to provide holding device and facilitate movement of electrodes.   
Regarding claim 11, modified Mizrahi discloses “the heating elements are integrally formed with the clamping members” (Becker, annotated fig.4).
Regarding claim 18, modified Mizrahi discloses “the heating bars are located on the upper and lower clamping members” (Becker, annotated fig.4).

 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Spinella (US 2015/0001187). 
 	Regarding claim 12, modified Mizrahi discloses “a temperature by which composite thermoplastic materials comprising the workpiece received at a first portion of the welding member are heated and a temperature to which composite thermoplastic materials comprising the workpiece received at a second portion of the welding member are heated” (fig.9B, 46 and 46’ pointed at the first and second portions for compress and melt the workpiece to form a weld zone 44). 
 	Modified Mizrahi is silent regarding a temperature by which the workpiece received at a first portion of the welding member are heated is different to a temperature to which the workpiece  received at a second portion of the welding member are heated.
 	Spinella teaches “a temperature by which the workpiece received at a first portion of the welding member are heated is different to a temperature to which the workpiece received at a second portion of the welding member are heated” (annotated fig.2 shows two regions having different temperature variation and at least a portion of the a first portion of the welding member is different from at least a portion of the second portion of the welding member). Mizrahi teaches spot welding apparatus. Spinella teaches spot welding apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Spinella, by modifying Mizrahi’s first and second portions of the welding member heating temperature according Spinella’s first and second portions of the welding member heating temperatures, to welding certain materials at certain thickness (para.0002-0003) as taught by Spinella  
Regarding claim 13, modified Mizrahi discloses “the first and second portions of the welding member provide different amounts of heat to respective portions of the received composite thermoplastic materials” (Spinella, annotated fig.2).



 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) and Spinella (US 2015/0001187) as applied in claims 12-13 above, and further in view of Harris et al. (US 2015/0211085). 
 	Regarding claim 14, modified Mizrahi discloses the composite thermoplastic materials comprising workpiece.
 	Modified Mizrahi is silent regarding the welding member comprises heat dissipaters positioned at the first or second portion, which lower the amount of heat applied to the respective portion of the composite thermoplastic materials.
 	Harris et al. teaches “the welding member comprises heat dissipaters positioned at the first or second portion, which lower the amount of heat applied to the respective portion of the composite thermoplastic materials” (fig.8, welding member having heat dissipaters at first or second portions to provide coolant for lower the amount of heat). Mizrahi teaches spot welding apparatus. Harris et al. teaches spot welding apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Harris et al., by modifying Mizrahi’s welding member according Spinella’s welding member having heat dissipaters, to regulate the temperature of the electrode (para.0062) as taught by Harris et al.
	 

 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2011/0188927) in view of Henry (US 2011/0083787) as applied in claims 1, 15, 17 and 19 above, and further in view of Miller (US 7,626,143).
 	Regarding claim 22, modified Mizrahi discloses all the features of claim limitations as set forth above except for a housing for holding a dispenser of the thermoplastic materials.
 	Miller teaches “a housing for holding a dispenser of the thermoplastic materials” (fig.4 shows a housing of a thermoplastic processing apparatus housing the dispenser 66). M modified Mizrahi discloses thermoplastic materials for welding. Miller teaches thermoplastic dispenser for deepening thermoplastic materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizrahi with Miller, by adding Miller’s dispenser to Mizrahi’s device, to provide thermoplastic materials. 




    PNG
    media_image1.png
    1046
    1651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1049
    1595
    media_image2.png
    Greyscale

Allowable Subject Matter
 Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 


Response to Arguments
 	Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102a1 … claim 1 is amended to require … 35 USC 103 …” on pages 10-13.
 	In response, the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has introduced Henry reference in current rejection. 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761